

116 HR 8249 IH: Removing Monetary Barriers to Voting Act
U.S. House of Representatives
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8249IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2020Ms. Velázquez (for herself, Ms. Tlaib, Mrs. Napolitano, Mr. Deutch, Mr. Larson of Connecticut, Mr. Lowenthal, Mr. Espaillat, Ms. Norton, Ms. Lee of California, Mr. Cooper, Ms. Pressley, Ms. Ocasio-Cortez, Mr. Kildee, Mr. Rush, Ms. Escobar, Mr. Evans, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the denial of the right to vote in elections for public office on the grounds of owing fines, fees, or restitution relating to a conviction of a criminal offense.1.Short titleThis Act may be cited as the Removing Monetary Barriers to Voting Act.2.FindingsCongress makes the following findings:(1)The 24th amendment to the Constitution of the United States prohibits Congress and States conditioning the right to vote in Federal elections on payment of any poll tax or any other tax, and this prohibition was extended to States under the 14th amendment in 1964 in Harper v. Virginia Board of Elections.(2)The right to vote is the most basic constitutive act of citizenship. Regaining the right to vote reintegrates individuals with criminal convictions into free society, helping to enhance public safety.(3)An estimated 6,100,000 citizens of the United States, or about 1 in 40 adults in the United States, currently cannot vote as a result of a felony conviction. As of 2016, an estimated 6,100,000 citizens, or about 1 in 40 adults in the United States, could not vote as a result of a felony convictions.(4)At least 8 States explicitly prohibit individuals who owe money associated with their criminal convictions from voting. At least 22 other States have laws that can implicitly prohibit individuals from voting because of unpaid legal debts, either through requirements that individuals complete parole or probation, which themselves hinge on payment of fines, fees or restitution, or clemency restrictions based on unpaid legal debts. (5)Across the Nation, approximately 10 million individuals owe a collective $50 billion in debt related to the criminal justice system, and findings from 14 States show that families on average owe $13,600 in fees and fines.(6)State disenfranchisement laws additionally disproportionately impact racial and ethnic minorities.(7)The right to vote additionally may not be abridged or denied by the United States or by any State on account of race, color, gender, or previous condition of servitude. The 13th, 14th, 15th, 19th, and 26th Amendments to the Constitution of the United States empower Congress to enact measures to protect the right to vote. (8)Continuing to disenfranchise individuals who have outstanding fees, fines, and restitution and who are living and working in the community serves no State interest and hinders their rehabilitation and reintegration into society.3.Prohibiting denial of right to vote on grounds of owing amounts relating to conviction of criminal offense(a)In generalThe right of an individual to vote in any election for public office shall not be denied or abridged because that individual owes an outstanding fine, fee, or restitution relating to conviction of a criminal offense.(b)ApplicabilityThe right of an individual to vote in any election under subsection (a) shall apply notwithstanding if such individual is on parole, probation, or any other form of supervision solely related to an outstanding fine, fee, or restitution.4.Enforcement(a)Attorney GeneralThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this Act.(b)Private right of action(1)In generalA person who is aggrieved by a violation of this Act may provide written notice of the violation to the chief election official of the State involved.(2)ReliefExcept as provided in paragraph (4), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for public office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(3)Attorney’s feesIn any action or proceeding to enforce this Act against any governmental body, the court may allow a prevailing plaintiff, other than the United States, reasonable attorney’s fees as part of the costs, and may include expert fees as part of the attorney’s fee.(4)ExceptionIf the violation occurred within 60 days before the date of an election for public office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.5.DefinitionsFor purposes of this Act:(1)Chief election officialThe term chief election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act (2)ElectionThe term election means—(A)a general, special, primary, or runoff election for public office;(B)a convention or caucus of a political party held to nominate a candidate for public office;(C)a primary election held for the selection of delegates to a national nominating convention of a political party; or(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President.(3)FeeThe term fee means any surcharge, court cost, administrative fee, or any monetary amount imposed to cover the costs of the judicial system or to generate revenue.(4)FineThe term fine means any monetary penalty imposed by a court or other entity as punishment for conviction of a crime.(5)RestitutionThe term restitution means any monetary sanction imposed by a court to compensate for actual losses resulting from a crime. (6)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.6.Relation to other laws(a)State laws relating to voting rightsNothing in this Act may be construed to prohibit a States from enacting any State law which affords the right to vote in any election for public office on terms less restrictive than those established by this Act.(b)Certain Federal ActsThe rights and remedies established by this Act are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this Act shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).7.Effective dateThis Act shall apply with respect to individuals voting in any election for public office held after the date of the enactment of this Act.